DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13 and 15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samples (US PGPUB 2020/0285953 A1).

As per claim 1, Samples discloses an artificial intelligence moving agent (Samples, Fig. 1:001:100:900, and paragraphs 526-527) comprising: 
a communicator in communication with a terminal of a user (Samples, paragraph 125, discloses “a user device may establish a direct channel in operative communication with the content capturing devices 025. In this way, the software application may be in operative connection with a user device, a capturing device, and a computing device 900 operating the AI engine 100” and also please see paragraph 145); 
a camera for shooting an image (Samples, paragraphs 125, 129, and 145, discloses capturing devices 025): and 
a processor for detecting a movement of an object (Samples, paragraphs 174 and 187, discloses motion is detected within the frame of a capturing device), providing an image of the object to an artificial intelligence model to obtain information on whether to transmit the image of the object when the movement of the object is detected (Samples, paragraphs 174 and 307, discloses training content may be curated for the specific training user 005 desires to achieve. In some embodiments, AI engine 100 may filter the content to remove any unwanted objects or artifacts, or otherwise enhance quality, whether still or in motion, in order to better detect the target objects selected by user 005 for training), and transmitting the image of the object to the terminal based on the obtained information (Samples, paragraphs 455-456, discloses As target objects are detected, the platform facilitates real-time transmission of intelligent alerts. Alerts can be transmitted to and received on any computing device 900 such as, but not limited to, a mobile device, and also please see paragraphs 521-522).

As per claim 2, Samples further discloses the artificial intelligence moving agent of claim 1, wherein the processor receives feedback corresponding to the image of the object from the terminal and trains the artificial intelligence model using the feedback (Samples, Fig. 4, shows feedback loop, and paragraphs 517 and 524), and wherein the feedback is the information on whether to transmit the image of the object (Samples, paragraphs 191, discloses “these aspects of the target object may be used in determining whether or not to provide an alert” and also please see paragraphs 290, 457 and 517).

As per claim 3, Samples further discloses the artificial intelligence moving agent of claim 2, wherein the processor trains the artificial intelligence model by labeling the feedback on the image of the object, using a supervised learning scheme (Samples, Fig. 4 and Fig. 10, and paragraphs 449, 498-502, and 517, discloses Since the platform 001 keeps a record of every recognized target object, a user 005 can review this record and associated metadata, such as, but not limited to: [0499] A. Time of event; [0500] B. Category of target; [0501] C. Geo-location of target; and [0502] D. Target parameters).

As per claim 4, Samples further discloses the artificial intelligence moving agent of claim 3, further comprising a memory for storing data, 
wherein the processor stores the image of the object in the memory (Samples, Fig. 1:020, and paragraphs 212 and 213), labels the feedback on the image of the object to train the artificial intelligence model when the feedback is received (Samples, Fig. 4 and Fig. 10, and paragraphs 449, 517 and 524), and deletes the image of the object from the memory after training the artificial intelligence model (Samples, paragraphs 101 and 307, discloses training content may be curated for the specific training user 005 desires to achieve. In some embodiments, AI engine 100 may filter the content to remove any unwanted objects or artifacts, or otherwise enhance quality, whether still or in motion, in order to better detect the target objects selected by user 005 for training).

As per claim 5, Samples further discloses the artificial intelligence moving agent of claim 3, wherein the processor transmits identification information corresponding to the image of the object to the terminal together with the image of the object (Samples, paragraph 203, discloses The AI engine 100 may also provide annotations superimposed over the content streams 405. The annotations may include, but are not limited to, markers over detected target objects, name of the detected target objects), receives the feedback including the identification information from the terminal (Samples, paragraph 414, discloses Once the objects are detected within the content, a determination that the objects are to be classified as indicated may be made. The precision of this determination may be calculated. The precision may be determined in combination between human verification and evaluation data), and uses the identification information to label the feedback on the image of the object to train the artificial intelligence model (Samples, paragraphs 449, 498-502, and 517, discloses Since the platform 001 keeps a record of every recognized target object, a user 005 can review this record and associated metadata, such as, but not limited to: [0499] A. Time of event; [0500] B. Category of target; [0501] C. Geo-location of target; and [0502] D. Target parameters).

As per claim 6, Samples further discloses the artificial intelligence moving agent of claim 3, wherein the processor receives the image containing the object and the information on whether to transmit the image containing the object from the terminal (Samples, paragraphs 174 and 307, discloses training content may be curated for the specific training user 005 desires to achieve. In some embodiments, AI engine 100 may filter the content to remove any unwanted objects or artifacts, or otherwise enhance quality, whether still or in motion, in order to better detect the target objects selected by user 005 for training) and uses the image containing the object and the information on whether to transmit the image containing the object to train the artificial intelligence model (Samples, paragraphs 174 and 307, discloses training content may be curated for the specific training user 005 desires to achieve. In some embodiments, AI engine 100 may filter the content to remove any unwanted objects or artifacts, or otherwise enhance quality, whether still or in motion, in order to better detect the target objects selected by user 005 for training).

As per claim 8, Samples further discloses the artificial intelligence moving agent of claim 1, wherein the image of the object is one of a still image, a video including a plurality of frames, and a plurality of still images (Samples, paragraphs 307 and 521, discloses The data may comprise, for example, but not limited to, a capture of a still frame, or a sequence of frames in a video format with the associated metadata).

As per claim 9, Samples further discloses the artificial intelligence moving agent of claim 1, wherein the artificial intelligence model is a neural network pre-trained to extract a feature vector including at least one of a kind of the object, the movement of the object, or a detailed classification of the object (Samples, paragraphs 186 and 187, discloses neural net 094 may be employed in the training of learned features 092, as well recognition stage 090 in the detection of learned features 092. As will be detailed below, the more training that AI engine 100 undergoes, the higher chance target objects may be detected, and with a higher confidence level of detection. Thus, the more users use AI engine 100, the more content AI engine 100 has with which to train, resulting in a greater list of target objects, types, and corresponding features).

As per claim 10, Samples further discloses the artificial intelligence moving agent of claim 1, wherein the artificial intelligence model includes a plurality of models respectively corresponding to a plurality of users (Samples, paragraph 186, discloses the more users use AI engine 100, the more content AI engine 100 has with which to train, resulting in a greater list of target objects, types, and corresponding features ), 
wherein the processor provides the image of the object to the plurality of models to obtain a plurality of information on whether to transmit the image of the object  (Samples, paragraphs 290, 307 and 409) and transmits the image of the object to at least one of a plurality of terminals respectively corresponding to the plurality of models based on the obtained plurality of information (Samples, paragraph 455, discloses “As target objects are detected, the platform facilitates real-time transmission of intelligent alerts. Alerts can be transmitted to and received on any computing device 900 such as, but not limited to, a mobile device”).

As per claim 11, Samples discloses a method for operating an artificial intelligence moving agent (Samples, Fig. 1:001:100:900, and paragraphs 526-527), the method comprising: 
detecting a movement of an object (Samples, paragraphs 174 and 187, discloses motion is detected within the frame of a capturing device); 
providing an image of the object to an artificial intelligence model to obtain information on whether to transmit the image of the object when the movement of the object is detected (Samples, paragraphs 174 and 307, discloses training content may be curated for the specific training user 005 desires to achieve. In some embodiments, AI engine 100 may filter the content to remove any unwanted objects or artifacts, or otherwise enhance quality, whether still or in motion, in order to better detect the target objects selected by user 005 for training); and 
transmitting the image of the object to a terminal based on the obtained information (Samples, paragraphs 455-456, discloses As target objects are detected, the platform facilitates real-time transmission of intelligent alerts. Alerts can be transmitted to and received on any computing device 900 such as, but not limited to, a mobile device, and also please see paragraphs 521-522).

As per claim 12, please see the analysis of claim 2.

As per claim 13, please see the analysis of claim 3.

As per claim 15, please see the analysis of claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Samples (US PGPUB 2020/0285953 A1) and further in view of Yoo (KR Publication KR10-1977258-B1, Provided by Applicant in IDS Cite No. 3, filed 7/23/2020, English translation is attached).

As per claim 7, Samples further discloses the artificial intelligence moving agent of claim 2, wherein the Samples does not explicitly disclose processor assigns a reward or a penalty to the artificial intelligence model based on the feedback to train the artificial intelligence model using a reinforcement learning scheme.
Yoo discloses processor assigns a reward or a penalty to the artificial intelligence model based on the feedback to train the artificial intelligence model using a reinforcement learning scheme (Yoo, page 9, discloses when the evaluation result for the option in which the third characteristic is reflected is low, the virtual reality device 100 provides negative feedback for reinforcement learning, and when the evaluation result is high, provides positive feedback for reinforcement learning to reinforce learning can be performed…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samples teachings by providing negative and positive feedback to AI engine, as taught by Yoo.
The motivation would be to provide an efficient system for improving the content based on the feedback (page 2, Effects of the invention), as taught by Yoo.

As per claim 14, please see the analysis of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633